Citation Nr: 1129718	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  09-25 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of flash burns to the eyes. 


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from March 1953 to February 1955.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's application to reopen a claim for service connection for flash burns to the eyes.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In May 1970 decision, the RO denied the Veteran's claim for service connection for residuals of flash burns of the eyes.

2.  None of the new evidence associated with the claims file since the May 1970 RO decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of flash burns of the eyes, or raises a reasonable possibility of substantiating the claim for service connection for residuals of flash burns of the eyes.


CONCLUSIONS OF LAW

1.  The RO's May 1970 decision, which denied the Veteran's claim for entitlement to service connection for residuals of flash burns of the eyes is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1100 (2010).

2.  As evidence received since the RO's May 1970 denial is not new and material, the criteria for reopening the Veteran's claim for service connection for residuals of flash burns of the eyes are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's application to reopen his claim for service connection for residuals of flash burns of the eyes was received in July 2008.  He was notified of the provisions of the VCAA by the RO in correspondence dated in August 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Thereafter, the claim was reviewed and a statement of the case was issued for residuals of flash burns of the eyes in October 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in August 2008.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

A review of the August 2008 VCAA notice letter shows that the RO identified the basis for the denial in the prior decision and provided notice that described what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The Board finds the notice requirements pertinent to the issue on appeal addressed in this decision have been met.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Board notes that service treatment records have been obtained and associated with his claims file.  

Furthermore, he has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.


New and Material Evidence

In the May 1970 rating decision, the RO denied the Veteran's claim for service connection for residuals of flash burns of the eyes.  It was noted that although the Veteran was treated for flash burns to the eyes while in service, the Veteran did not have chronic residuals of the injury.  

Evidence of record considered with the May 1970 rating decision included service treatment records, statements from the Veteran, and a April 1970 VA examination report.

In July 2008, the Veteran filed an application to reopen the previously denied claim.  This appeal arises from the RO's September 2008 denial to reopen the Veteran's claim for entitlement to service connection for residuals of flash burns of the eyes.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  In this case, the last final denial of the claim was the May 1970 RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the May 1970 denial includes statements from the Veteran and his representative and VA progress notes dated from July 2003 to October 2008.  

Some of the additionally received evidence is "new" in the sense that these documents were not previously before agency decision makers.  However, none of the evidence is "material" for purposes of reopening the claim for service connection for residuals of flash burns of the eyes.

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the May 1970 rating decision is either cumulative or redundant of the evidence of record or does not raise a reasonable possibility of substantiating the claim.  In May 1970, the claim for service connection for residuals of flash burns of the eyes was denied as there was no current diagnosis of an eye disorder related to in-service flash burns.  The evidence added to the record since July 1970 also does not include competent evidence that the Veteran has residuals of flash burns of the eyes, which was the basis for the prior determination.  The Board also notes that the Veteran's representative argued in his November 2009 Informal Hearing Presentation that the Veteran has cataracts due to in-service flash burns; however, there is no indication that the Veteran has a current diagnosis of cataracts.  Although the Veteran has made the claim that he has residuals of flash burns of the eyes, he has not been shown to be competent to make a diagnosis of such medical complexity.  Regardless, the basis for the last final denial was a finding that there was no current diagnosis of an eye disorder related to in-service flash burns.  That fact remains.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for residuals of flash burns of the eyes has not been received.  As such, the requirements for reopening the claim are not met, and the May 1970 denial of the claim for service connection for residuals of flash burns of the eyes remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to reopen a claim for residuals of flash burns of the eyes; the appeal is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


